Sur Petition for Rehearing
GANEY, District Judge.
This is a petition for a rehearing of our ruling granting the respondents’ motions for summary judgment and in the alternative to dismiss the complaint. With their petition the petitioners have submitted portions of the Congressional Record, Senate and House reports, and copies of the opinions of the Attorney General of the United States having some bearing on the interpretation of the Veterans’ Preference Act of 1944 to substantiate the position previously taken by them. The very fact, it seems to us, that extrinsic evidence must be adverted to in order to maintain their contended interpretation of the Act lends support to our holding that the intent of Congress as expressed in the Act, with reference to the issues before us, is not so clear on its face that reasonable minds could not differ in ascertaining it. We, of course, have not held and we do not now, that the petitioners may not, in an appropriate and timely action, have the Act construed by the Federal Courts. All we have held is that they must first exhaust their administrative remedies and await their final outcome before coming here. By so doing, the seeking of the aid of the Federal Courts by the petitioners may become unnecessary.
Petition denied without prejudice.